Advisors Series Trust c\o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 June 29, 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re:Advisors Series Trust (the “Trust”) Securities Act Registration No: 333-17391 Investment Company Act Registration No: 811-07959 Logan Capital Large Cap Growth Fund (S000037501) Logan Capital International Fund (S000037502) Logan Capital Small Cap Growth Fund (S000037503) Logan Capital Large Cap Core Fund (S000037504) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Logan Capital Large Cap Growth Fund, Logan Capital International Fund, Logan Capital Small Cap Growth Fund and Logan Capital Large Cap Core Fund (the “Funds”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated June 28, 2012, and filed electronically as Post-Effective Amendment No. 431 to the Trust’s Registration Statement on FormN-1A. If you have any questions or require further information, please do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. For U.S. Bancorp Fund Services, LLC
